Citation Nr: 1219097	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran is currently service connected for sleep apnea, which is 50 percent disabling; major depressive disorder, which is 30 percent disabling; L5-S1 lumbar disk disease, which is 20 percent disabling; tinnitus, which is 10 percent disabling; and migraine headaches, which are 10 percent disabling.  He has a combined evaluation of 80 percent.  

2.  The weight of the evidence does not demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the issue of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

An August 2006 notice letter informed the Veteran of the type and kind of evidence needed to establish a TDIU.  This letter provided notice of what evidence would be obtained by VA and what evidence the Veteran was responsible to provide or to identify for VA to obtain.  Information concerning how VA determines the disability evaluation and effective date was also provided.  In particular, the Veteran was asked to present evidence regarding how his service-connected disability affected his ability to work.  He was informed that evidence regarding the impact of his service-connected disabilities and symptoms on his employment would be considered.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In the June 2008 VA Form 9, the Veteran reported that he was diagnosed with "PTSD" and indicated that he continued to receive treatment for his mental disorder.  He maintained that his doctor had "considered" admitting him to an in-patient program.  The Board finds that there is sufficient evidence to evaluate the claim that the Veteran's service connected disabilities render him unemployable.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations were provided in 2006 and again in 2007 for the examiners to provide opinions as to the impact the service-connected disabilities had on the Veteran's ability to work.  The reported findings and opinions were provided by qualified medical professionals and were predicated on a full reading of all available records, as well as a thorough interview and examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion where necessary has been met.  See 38 C.F.R. § 3.159(c)(4) (2011). 

Neither the Veteran, nor his representative, has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

II.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran is currently service connected for sleep apnea, which is 50 percent disabling; major depressive disorder, which is 30 percent disabling; L5-S1 lumbar disk disease, which is 20 percent disabling; tinnitus, which is 10 percent disabling; and migraine headaches, which are 10 percent disabling.  He has a combined evaluation of 80 percent.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  See 38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unable to obtain and sustain gainful employment.  

The Veteran contends he is entitled to a TDIU due to all of his service-connected disabilities.  He has submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  He reported he last worked while in the Army and significantly, that he had not tried to get a job since becoming totally disabled.  He indicated he had received a GED and had received no further education or training.

The Board has considered the Veteran's contention that because the RO deemed him incompetent to handle the disbursement of funds in an August 2008 rating decision, he was therefore unemployable due to service-connected disabilities.  The Board reviews decisions on appeal on a de novo basis.  The decision on appeal is entitlement to TDIU due to service connected disabilities and not general competency to handle funds (including any recommended testing conducted in connection thereto).  After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to obtain or retain gainful employment due to service-connected disabilities.  The reasons follow.

Two medical professionals have provided opinions that weigh heavily against a finding that the Veteran's service-connected disabilities render him unemployable. The Veteran underwent a VA spine examination in May 2007 by Dr. B.B.  The Veteran reported that he did not work because of back pain.  Dr. B.B. noted the Veteran did not report restrictions on his activities from a doctor because of his back and noted that his doctor had told him to "live with it."  The Veteran reported he could not lift anything that weighed more than 50 pounds because of back pain.  He did not wash dishes or do laundry because the bending involved caused back pain.  He also avoided driving or playing sports/swimming because of back pain.  

Dr. B.B. had an opportunity to review the claims file and physically examine the Veteran.  Ultimately, Dr. B.B. concluded that there was insufficient evidence to find a chronic lumbar disability that would prevent employment.  Dr. B.B. indicated that limitations on the Veteran's activities and his daily bed rest were self-imposed and had not been recommended by any physician.  Dr. B.B. wrote the following, in part:

Mild L5-S1 disk disease was present on lumbar MRI done in December 2004.  Recent MRI in September 2006 shows stable findings with no progression and no impingement of spinal stenosis.  The symptoms that [the Veteran] reports are out of proportion to physical findings on MRI.  The tingling and numbness that he reports in both feet follow no anatomic distribution and are not at least as likely as not due to disk disease.  It is my opinion that the stable findings on MRI of his lumbar spine would not interfere with most of his daily activities.  His choice of an extremely sedentary lifestyle with daily bed rest suggests malingering.

The Board must weigh medical and lay evidence.  The Board finds it very significant that in the objective opinion of Dr. B.B., she assessed that the Veteran's complained of symptoms were disproportionate to the objective and physical findings.  Dr. B.B. has a much greater level of expertise than the Veteran to make this assessment.  Thus, while the Veteran is competent to report on symptoms, his symptom reporting is not reliable and therefore not credible.  

The Veteran underwent a psychiatric evaluation in April 2007 by Dr. J.I.  The Veteran reported he had sought and obtained employment but that he was unable to remain employed due to his mental state (i.e., inability to maintain attention and poor concentration.)  The Veteran claimed that when he was employed, he was unable to keep up with the pace of the workplace "and in each instance he was fired within one month for this reason."  The Veteran's recollection of post-service events is inconsistent with previous statements, including those contained on the March 2006 VA Form 21-8940, in which the Veteran indicated that he had not worked since his discharge from service.  It is crucial that lay evidence be reliable in order for the Board to find this evidence as credible evidence in support of the claim.  

Dr. J.I. reviewed the claims file and provided the Veteran with testing.  There, Dr. J.I. noted that when she asked the Veteran about persistent thought patterns, the Veteran reported thought patterns that were "particularly unusual and [are] rarely seen even in seriously mentally ill populations."  Dr. J.I. concluded that unemployability was less likely as not caused by or a result of the service-connected major depressive disorder.  In explaining her conclusion, Dr. J.I. wrote the following, in part:

Though this [V]eteran has a history of and currently presents with Major Depressive Disorder, based on his records, test results and presentation[,] it is evident that the severity of his symptoms has been overreported and that a component of secondary gain is present.  His service records indicate that up until his discharge, he was regarded as "exemplary in job performance," "above reproach" and was seen as positive, optimistic and capable of functioning normally and fully in his position, despite his diagnosis.  [(The Veteran had been diagnosed with a psychiatric disorder during service.)]  However, upon discharge, per his report, he became completely incapacitated due to his Major Depressive Disorder to the extent that he is now unemployable.  This inconsistency in functioning level combined with questionably valid test results, his resistant, hostile interviewing style and questionably poor historical reporting[,] all lead to a degree of doubt about the severity of his symptoms.  Also, this [V]eteran has been consistently non-compliant with treatment methods offered for his Major Depressive Disorder including therapy (which he declined because he did not like the provider yet refused service when assigned a new provider) and psychotropic medication (which he declined due to fears of side effects although he readily seeks out medication for pain and other ailments).  Essentially, the inconsistency in his records and behaviors lead to a conclusion of prominent secondary gain issues and although symptoms of Major Depressive Disorder are present, they do not appear to have reached a level of severity such that [the Veteran] is completely and permanently unemployable.  It is my opinion that with adequate medication therapy and/or psychotherapy[,] this [V]eteran will likely experience moderate degree of relief of his symptoms.

As a result of these findings by two, different medical professionals, the Board cannot find that the Veteran is reliable, and therefore, he is not a credible historian.  The examiner is correct that the service treatment records show that the Veteran was a capable person.  See January 2005 Memorandum for Physical Evaluation Board Liaison Officer, where the Veteran's duty performance was described as, "above reproach" and noted the Veteran "reports to work every[ ]day and normally works a full duty day. . . .  He maintains a positive optimistic attitude around those he encounters during the work day."  In recommending that the Veteran be discharged, his psychiatric disorder was not one of the disabilities that they found impacted the Veteran's ability to serve in the Army; rather, it was the low back and the sleep apnea.  But even then, the low back disability was described as "subjective," and the recommended disability evaluation was 10 percent, which is not indicative of a severe low back disability.

When the Veteran was evaluated in November 2005 by a psychologist, which was approximately three months after service discharge, the examiner wrote that the service-connected psychiatric disorder would mildly or moderately impact the Veteran's occupational functioning.  Ten months later, the Veteran was reporting psychiatric symptoms that caused the examiner to conclude that the Veteran was unable to work.  While it is possible the Veteran's psychiatric disorder could have gotten worse in a year's time, because of the subsequent findings by two medical professionals that the Veteran's behavior was indicative of malingering and/or secondary gain, the Board does not find that such a change in the severity of the disability to be genuine and credible.  Their conclusions were thorough in explaining why they found that the Veteran's symptoms were being exaggerated.  Again, it is crucial that lay evidence be reliable in order for the Board to find this evidence as credible evidence in support of the claim.  Unfortunately, that is not the case here.  Thus, the Board accords less weight to the Veteran's symptom reporting and great weight to the objective findings of record.

Indeed, the Veteran underwent multiple VA examinations following his submission of the claim for TDIU in addition to those described above.  A September 2006 audiological examination report shows that after a review of the claims file, the examiner concluded that the Veteran's tinnitus should not be a barrier to any form of employment.  A September 2006 VA general examination report shows that the Veteran reported that he had not worked since his discharge from the service.  Dr. N.C. provided several diagnoses including low back disorder, migraine, and sleep apnea.  Dr. N.C. concluded that chronic low back pain and headache among the various service connected disabilities would have a moderate impact on the Veteran's ability to work.  A September 2006 VA mental examination report shows Dr. D.G. appeared to indicate that the Veteran was unemployable based on the Veteran's reported symptoms but without a review of the claims file.  VA examination reports dated in March 2007 reflect that after a review of the claims file, in examining the Veteran's sleep apnea, Dr. J.I. concluded that the disorder had no significant effects on occupation and that the disorder did not prevent sedentary employment.  In examining the Veteran's low back disability, Dr. J.I. after providing detailed clinical findings pertaining to the spine, concluded that the Veteran's spine disability did not impede sedentary employment.  The Veteran was examined for his migraine headaches.  He told the examiner that he had prostrating headaches on a weekly basis, and that the duration of the headache was longer than two days.  The Veteran told the examiner that he was experiencing a migraine headache during the examination.  Dr. J.I. reported normal clinical findings and noted that while the Veteran reported he had a migraine headache during the examination, his eye contact and ability to concentrate were not compromised.  Dr. J.I. concluded that the Veteran's migraine headaches were only mildly prostrating.

Thus, the weight of the objective findings of record do not support a finding that the Veteran's service connected disabilities render him unemployable.  The Veteran is competent to allege that his service-connected disabilities prevent him from working; however, the Board accords the Veteran's statements no probative value as a result of its credibility determination.  

In closing, the Board does not doubt that the Veteran's service-connected disabilities have an effect on his employability.  Indeed, the 80 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disabilities.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities precludes his participation in substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


